Citation Nr: 9912234	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 761	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
disability.

(The issue of entitlement to a clothing allowance will be 
addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966, August 1967 to August 1970, February 11, 1991, 
to June 8, 1991, and June 10, 1991, to August 2, 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Boise, Idaho, Regional Office (hereinafter RO).  In October 
1998, a hearing was held at the RO before the Board member 
rendering this decision, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998). 

The issues of increased evaluations for the veteran's 
service-connected right and left knee disabilities, included 
in his notice of disagreement and the statement of the case, 
are not before the Board because the veteran did not submit a 
substantive appeal regarding these issues.


REMAND

In light of testimony presented by the veteran at his October 
1998 hearing, the Board concludes that additional development 
is warranted. 

In a statement filed in October 1992 requesting the reopening 
of the claim for service connection for a back disability, 
the veteran contended that he had developed back problems as 
a result of an altered gait pattern caused by his service-
connected leg disabilities.  In denying the veteran's claim, 
the RO in a July 1993 rating decision relied on Leopoldo v. 
Brown, 4 Vet App 216 (1993), which held that service 
connection could not be granted for disability resulting from 
aggravation by a service-connected disability.  This decision 
was overruled by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) in Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  The veteran repeated his contention with 
regard to "aggravation" of his back disability by the 
service-connected leg disabilities in a February 1994 
statement, as well as at the October 1998 hearing (See 
October 1998 Hearing Transcript, Page 15).  

It is unclear from a review of the adjudicative actions 
conducted by the RO subsequent to the July 1993 rating 
decision whether the principles with regard to secondary 
service connection resulting from aggravation by service-
connected disabilities embodied in Allen have been considered 
by the RO.  Thus, in light of the testimony presented at the 
October 1998 hearing described above, and in order to avoid 
any potential prejudice to the veteran, the Board upon Remand 
will request the RO to apply the holding in Allen in its 
adjudication of the veteran's claim.   Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, the RO will be 
requested to afford the veteran an examination to determine 
if there is any portion of a current back disability which 
may be attributed to an altered gait pattern caused by the 
service-connected back disability.  

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The veteran is to be afforded an 
appropriate examination in which the 
examiner is to express an opinion as to 
whether there is any portion of a current 
back disability which may be attributed 
to an altered gait pattern caused by 
residuals of the service-connected left 
gastrocnemius muscle strain and/or right 
meniscus injury.  All medical findings 
and opinions are to be legibly recorded, 
and the claims file must be provided to 
the examiner for review prior to the 
examination.  

2.  Following the completion of the 
development requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for a back disability.  To the 
extent that this adjudication does not 
result in a complete grant of all 
benefits sought, the veteran and his 
representative should be furnished with a 
supplemental statement of the case that 
contains citations to and discussion of 
the pertinent legal criteria, to include 
those enumerated in Allen and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).    

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  The purpose of this 
REMAND is to assist the veteran in the development of his 
appeal and comply with legal requirements, and the Board does 
not intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



